EXHIBIT 10.6

CASH FLOW AGREEMENT

 

This CASH FLOW AGREEMENT (this “Agreement”), dated effective as of January 10,
2018, is made and entered into by MT. MELROSE, LLC, a Kentucky limited liability
company (hereinafter referred to as “Assignor”), and MT MELROSE, LLC, d.b.a. MT
MELROSE II, LLC, a Delaware limited liability company and subsidiary of Sitestar
Corporation (“Sitestar”) and being the designee of Sitestar (hereinafter
referred to as “Assignee”), in connection with the parties’ consummation of
certain of the transactions contemplated under that certain Master Real Estate
Asset Purchase Agreement dated December 10, 2017 by and between Assignor and
Sitestar (the “APA”).

 

WHEREAS, pursuant to the APA, the parties have agreed, among other things, that
Assignor will sell, assign and convey to Assignee, and Assignee will purchase
from Assignor and assume certain Assumed Liabilities relating to, the Real
Properties, together with Assignor’s right, title and interest in and to the
Leases for the Real Properties and Assignor’s obligations under the Assumed Debt
secured by the Real Properties, all at and subject to a series of Closings, all
as set forth in the APA; and

 

WHEREAS, with respect to each of the Real Properties, Assignor and Assignee now
desire that, until such time as the parties consummate the relevant Closing as
to such Real Property, Assignor shall assign to Assignee all of the income and
rents arising from or issuing out of such Real Property, and Assignee shall
assume from Assignor responsibility for payment of certain of the ordinary
expenses attributable to such Real Property, all in accordance with and subject
to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.Definitions.  All terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the APA.

2.Assignment of Rents and Other Income of the Real Properties.  

(a)As to each and every of the Real Properties, Assignor hereby absolutely and
unconditionally assigns, sets over and transfers to Assignee, and Assignee
hereby accepts, all of the now owned or existing or hereafter acquired or
arising income, rents, receivables, revenues, royalties, issues, security and
similar deposits, profits, earnings, proceeds or other sums now or hereafter due
or to which Assignor may now be or hereafter become entitled, directly or
indirectly, arising from or issuing out of such Real Property or any part
thereof or the Lease for such Real Property (collectively, the “Rents and Other
Income”), together with the right, power and authority to collect the same, in
each case to the extent accruing or arising as of and from and after the date
the transaction set forth in the APA closes (the “Assignment Date”).

(b)The parties hereby acknowledge and agree that Assignee shall have the right,
without any obligation, and without taking possession of any Real Property in
its own name, to demand, sue for or otherwise collect and receive all Rents and
Other Income of the Real Properties.

 

--------------------------------------------------------------------------------

 

(c)Assignor, as the lessor under each of the Leases, hereby authorizes and
directs, and covenants that, upon Assignee’s request, it shall cause, the
lessee/tenant named in each such Lease or any other or future lessee/tenant or
occupant of any of the Real Properties to pay over to Assignee directly all
Rents and Other Income arising or accruing under such Lease(s) or from the Real
Propert(y)(ies) and to continue so to do until otherwise notified by Assignee.

(d)Assignor hereby agrees and covenants that it shall promptly remit to Assignee
any Rents and Other Income collected or received by Assignor from and after the
Assignment Date.

3.Assumption of Certain Expenses of the Real Properties.

(a)As to each and every of the Real Properties, Assignee hereby assumes and
agrees and covenants with Assignor that, from and after the Assignment Date,
Assignee shall be responsible for paying or reimbursing the following expenses
and obligations, if any, of Assignor attributable to such Real Property, in each
case to the extent arising as of and from and after the Assignment Date and in
the ordinary course of Assignor’s business:

(i)Assignor’s monthly payment of interest and/or principal under the Assumed
Debt secured by the such Real Property;

(ii)Assignor’s real property taxes, if any, with respect to such Real Property
due and attributable to the period(s) from and after the Assignment Date;

(iii)Assignor’s reasonable expense to maintain adequate policies of insurance;
and

(iv)Assignor’s ordinary expenses of operating such Real Property, actually
incurred, to the extent attributable to repairs incurred during the normal
course of business, recurring maintenance services and/or water, electricity,
sewer, gas, telephone or other similar utility charges (collectively, the
“Assumed Expenses”).

(b) Notwithstanding anything herein to the contrary, the Assumed Expenses
hereunder shall not include, and Assignee shall not assume any liability
whatsoever in respect of, any of the Excluded Liabilities, excepting real
property taxes, if any, with respect to the Real Properties due and attributable
to the period(s) from and after the Assignment Date.

(c)Assignor acknowledges and agrees that it shall be responsible for providing
Assignee with reasonable advance verbal notice of any and all Assumed Expenses,
and Assignee shall not have any liability hereunder for any Assumed Expenses for
which Assignor failed to provide Assignee reasonable advance notice.  As soon as
reasonably practicable following the parties’ execution hereof, the parties
shall cooperate in good faith to determine in advance which, if any, of the
Assumed Expenses Assignee should pay directly on behalf of Assignor, and which,
if any, of the Assumed Expenses Assignee should pay via reimbursement of
Assignor’s direct payment of same.  

4.Other Understandings of the Parties.  

(a)Risk of Loss.  Notwithstanding anything herein to the contrary, the risk of
loss and Casualty Damage with respect to all or any portion of the Real
Properties shall be borne by Assignor up to and including the actual time of the
relevant Closing respecting such Real Propert(y)(ies) and Assignee’s payment of
the applicable portion of the Purchase Price to Assignor under the
APA.  Assignor shall be responsible for maintaining dequate policies of
insurance covering the Real Properties.

2

--------------------------------------------------------------------------------

 

(b)Limitations of Liability.

(i)Assignee shall not be liable for any loss sustained by Assignor resulting
from any act or omission of Assignee or from operating any of the Real
Properties to the extent contemplated hereunder unless and only to the extent
that such loss is caused by the willful misconduct or gross negligence of
Assignee.

(ii)Assignee shall not be obligated to perform or discharge, nor does Assignee
hereby undertake to perform or discharge, any obligation, duty or liability
under any Lease, and Assignor shall and does hereby agree to indemnify Assignee
for, and to hold Assignee harmless from, any and all liability, loss or damage
which may or might be incurred under any Lease or under or by any reason of this
Agreement, and from any and all claims and demands whatsoever which may be
asserted against Assignee by reason of any alleged obligations or undertakings
on its part to perform or discharge any of the terms, covenants or agreements
contained in any Lease.

(iii)This Agreement shall not operate to place responsibility for the control,
care, management or repair of any of the Real Properties or any portion thereof
upon Assignee, nor for the carrying out of any of the terms and conditions of
any Lease; nor shall it operate to make Assignee responsible or liable for any
waste committed on any of the Real Properties by any parties, or for any
dangerous or defective condition of any of the Real Properties or any portion
thereof or for any negligence of Assignor or its agents in the management,
upkeep, repair or control of any of the Real Properties or any portion thereof
resulting in loss or injury or death to any lessee, licensee, employee or
stranger.

(c)Termination.  Upon a Closing under the APA, the terms of this Agreement shall
become and be void and of no further effect solely as to the Real
Propert(y)(ies) conveyed at such Closing.  Notwithstanding the foregoing, except
as otherwise agreed between the parties in writing, this Agreement shall
terminate automatically upon the parties’ consummation of the last Closing under
the APA or upon any earlier termination of the APA in accordance with its terms.

5.Subject to APA.  The terms of the APA are hereby incorporated herein by this
reference.  In the event of any conflict or inconsistency as between the terms
of this Agreement and the terms of the APA, the terms of the APA shall control
to the extent of such conflict or inconsistency.  This Agreement is not intended
by the parties to be, and nothing herein contained shall be construed as, an
amendment or modification of the APA.

6.Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each party hereby agrees, at the request of the other
party, to execute and deliver such additional documents, instruments,
conveyances and assurances and to take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated hereby and as are not inconsistent with the terms hereof.

7.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any
conflict of laws principles thereof.

8.Partial Invalidity.  The provisions hereof shall be deemed independent and
severable, and the invalidity or enforceability of any one provision shall not
affect the validity or enforceability of any other provision hereof.

3

--------------------------------------------------------------------------------

 

9.Counterparts.  This Agreement may be executed in one or more identical
counterparts, all of which, when taken together, shall constitute one and the
same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Cash Flow
Agreement effective as of the date first above written.

 

ASSIGNOR:

 

MT. MELROSE, LLC,

 

 

a Kentucky limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Jeffrey I. Moore_______________

 

 

Name:

 

Jeffrey I. Moore

 

 

Title:

 

Managing Member

 

ASSIGNEE:

 

MT MELROSE, LLC, d.b.a. MT MELROSE II, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

Sitestar Corporation, its sole and managing member

 

 

 

By:

 

/s/ Steven L. Kiel________________

 

 

Name:

 

Steven L. Kiel

 

 

Title:

 

Chief Executive Officer

 

5